United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31584 I-TRAX, INC. (Exact name of registrant as specified in its charter) Delaware 23-3057155 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 4 Hillman Drive, Suite 130, Chadds Ford, Pennsylvania 19317 (Address of principal executive offices) (Zip Code) (610) 459-2405 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $.001 par value Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act.[] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Securities Exchange Act.(Check one): Large accelerated filer [] Accelerated filer[X] Non-Acclerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Securities Exchange Act). [] Yes[X] No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price of the registrant as of June 30, 2007, the last business day of the registrant’s most recently completed second fiscal quarter, was $164,098,567.The number of outstanding shares of the registrant’s common stock as of March 14, 2008, was Documents Incorporated by Reference: Portions of the Proxy Statement for the 2008 annual stockholders’ meeting are incorporated by reference into Part III. CAUTIONARY STATEMENT PURSUANT TO THEPRIVATE SECURITIES LITIGATION REFORM ACT OF Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, provide a “safe harbor” for forward-looking statements to encourage companies to provide prospective information about their companies.With the exception of historical information, the matters discussed in this Annual Report of Form 10-K are forward –looking statements and may be identified by the use of words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would” and similar expressions, although not all forward-looking statements contain these identifying words.Such statements reflect our current view with respect to future events and are subject to certain risks, uncertainties and assumptions.We cannot guarantee that we actually will achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements.Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make.Readers should review Item 1A, Risk Factors, of this Annual Report on Form 10-K for a description of important factors that could cause actual results or events to differ materially from those stated in or implied by the forward-looking statements we make.Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments we may make. TABLE OF CONTENTS Item Page Part I 1. Business 1 1A. Risk Factors 6 1B. Unresolved Staff Comments 17 2. Properties 17 3. Legal Proceedings 18 4. Submission of Matters to a Vote of Security Holders 18 Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 6. Selected Financial Data 21 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 23 7A. Quantitative and Qualitative Disclosures About Market Risk 41 8. Financial Statements and Supplementary Data 42 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 80 9A. Controls and Procedures 80 9B. Other Information 80 Part III 10. Directors, Executive Officers and Corporate Governance 81 11. Executive Compensation 81 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 81 13. Certain Relationships and Related Transactions, and Director Independence 81 14. Principal Account Fees and Services 81 Part IV 15. Exhibits, Financial Statement Schedules 82 PART I Item 1Business Our Business I-trax, Inc. provides integrated workplace medical, pharmacy, wellness,fitness, and disease management services to enhance the health and productivity of the employees, dependents, and retirees of our clients.We deliver these services at or near the client’s worksite by opening, staffing and managing health centers, pharmacies and fitness centers dedicated to our clients and their eligible populations.We enhance our on-site services with larger scale disease management and wellness programs through the use of telephonic and e-health programs and pharmacy care management programs.We believe our clinicians deliver excellent care because of the trusted relationships they establish with their patients at the worksite. We believe our services improve the health status of client populations and mitigate the upward cost trend experienced by employers, employees, and government agencies.By proactively managing the healthcare needs of our clients’ eligible populations, we believe our programs improve health, increase productivity, reduce absenteeism, reduce the need for future critical care, and manage overall costs.We also believe the breadth of our services allows our clients the flexibility to meet many of their needs in a cost-effective and professional manner. Our Clients We were providing services to 108 clients and operating 243 facilities in the United States before we acquired Pro Fitness Health Solutions, LLC on December 14, 2007.Our clients include large financial institutions, consumer products manufacturers, automotive and automotive parts manufacturers, diversified industrial companies, and a variety of other employers.We added over 50 facilities and 50 clients when we acquired Pro Fitness Health. Our client retention rate is high due to strong client relationships that are supported by the critical nature of our services, the benefits achieved by employer and employee constituents, and the utilization of multi-year service contracts. Our
